Citation Nr: 1716953	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1).  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder not otherwise specified and major depressive disorder. 

2).  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3).  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees.  

4).  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus. 

5).  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  He served in Vietnam from July 9, 1968, to July 8, 1969.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO (1) denied service connection for a mood disorder and bilateral knee pain, (2) confirmed and continued a previous denial of service connection for PTSD, and (3) found that new and material evidence had not been submitted to reopen previously denied claims of entitlement to service connection for glaucoma and hypertension.  A notice of disagreement was received in October 2010; a statement of the case was issued in March 2012; and a substantive appeal was received in April 2012.  The case was certified to the Board via a VA Form-8 in February 2016.

The Board notes that the Veteran's service connection glaucoma and hypertension claims were originally denied in a March 2009 rating decision; and the RO viewed this decision as being final because the Veteran did not appeal.  See, e.g., June 2010 letter from the RO to the Veteran.  As such, in the rating decision on appeal, the RO adjudicated that Veteran's request for service connection for glaucoma and hypertension as claims requiring the submission of new and material evidence to reopen the previously denied service connection claims.  However, the evidence of record shows that within the first year after the March 2009 rating decision, new evidence was submitted with respect to the Veteran's claims.  As such, the March 2009 rating decision was not final; and the claims for glaucoma and hypertension will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2016).  However, these claims will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  The AOJ will notify the Veteran is further action is required .  

The Board also observes that additional medical treatment records dated in 2015 and 2016 related to a separate claim, not on appeal, were associated with the claims file in June 2016.  A review of these records reveals they reflect the Veteran's current, post-service diagnoses of hypertension, degenerative joint disease of the bilateral knees, and major depressive disorder.  The records do not show a diagnosis of PTSD.  Thus, although these records are a new addition to the claims file, the Board finds that they are essentially cumulative and redundant of earlier dated medical records located in the record on appeal.  Therefore, remand of the Veteran's appeal to the RO for the purpose of giving the RO the opportunity to review and evaluate this evidence is unnecessary.  

Lastly, the Board observes for the record that this appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran's acquired psychiatric disorder was not shown in service, nor does it show that his mental health diagnosis is linked to or is otherwise a result of his active service.

3.  The most probative evidence of record reveals that the Veteran does not have a confirmed diagnosis of PTSD.   

3.  The most probative evidence of record reveals that although the Veteran has a diagnosis of degenerative joint disease of the bilateral knees, there is no evidence of record linking the Veteran's bilateral knee disability to service or indicates that it is otherwise a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and/or a mood disorder not otherwise specified, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309¸ 4.125 (2016).  

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (f), 4.125 (2016).  

3.  The criteria for service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in June 2010 advised him as to what information or evidence was necessary to substantiate his claims of entitlement to service connection for depression, PTSD, and a bilateral knee condition.  In addition, this letter notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The letter was provided prior to the September 2010 rating decision on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); aff'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Based upon the foregoing, VA has fulfilled its duty to notify.  

VA also has a duty to assist the Veteran in the development of his service connection claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service medical records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the service connection issues on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs and post-service medical treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  

In addition, the Veteran was provided with a VA examination in September 2010.  The Board finds that this VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describe his alleged mental health conditions in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations and citations to evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his service connection claims.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, PTSD, and bilateral knee disability.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Overview

In this appeal, the Veteran seeks service connection for an acquired psychiatric disorder, PTSD, and a bilateral knee disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

For service connection to be granted on a secondary basis, the evidence must show that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Acquired psychiatric disorder

The evidence of record reveals that the Veteran has a current mental health diagnosis.  Post-service medical records dated between 2000 and 2016 reflect that the Veteran has been diagnosed with, among other things, major depressive disorder and mood disorder not otherwise specified.  Medical records dated from May 3, 2010, to May 7, 2010, reveal that the Veteran was hospitalized for mental health symptoms, to include difficulty sleeping, stress at work, difficulty with behavior at work, irritability, depressed mood, flashbacks, night sweats, and nightmares.  On admission, he was diagnosed with major depressive disorder with psychotic features and possible dysthymia.  On discharge, he had a diagnosis of major depressive disorder, dysthymia, and possible PTSD.  Several months later, in September 2010, the Veteran was afforded a VA PTSD examination.  The examiner did not diagnose PTSD.  She diagnosed the Veteran with a mood disorder not otherwise specified. 

Although the Veteran has a current mental health diagnosis, a review of his service medical records do not show that he ever complained of psychiatric symptoms in service, nor was he diagnosed as having a mental disorder in service.  The Veteran's January 1970 report of medical examination, conducted in connection with his discharge from service, reveals that his clinical psychiatric evaluation was normal.  On his January 1970 report of medical history form, the Veteran specifically denied mental health symptoms such as having frequent trouble sleeping, nightmares, depression, excessive worry, or nervous trouble of any sort.  

Not only do the Veteran's service medical records fail to reflect any of this evidence, the Board observes that the claims file does not appear to contain any statements or other evidence from the Veteran in which he asserts that he actually experienced depressive or other mood symptoms during service or within one year of separation from service.  Without this evidence, there is no basis upon which service connection for an acquired psychiatric disorder, to include major depressive disorder and/or mood disorder not otherwise specified, can be granted.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.
In making this decision, the Board notes for the record that it has made a conscious determination that a remand of the Veteran's acquired psychiatric disorder claim for a VA medical examination is not warranted.  In this regard, the Board observes that veterans are not held to the characterization of the disability in their claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

In this case, there is competent evidence of a current disability (i.e., a mood disorder) and sufficient competent medical evidence to make a decision on the claim.  However, there is no evidence indicating that an event, injury, or disease occurred in service or manifested during an applicable presumption period.  Additionally, there is no indication that the Veteran's mood disorder may be associated with his service or with another service-connected disability.  

As mentioned previously, the Veteran's service records do not show that he ever complained of psychiatric symptoms in service, or that he was diagnosed as having a mental disorder in service.  Rather, the evidence in his service file reveals that the Veteran had a normal clinical psychiatric evaluation upon separation from service and that he specifically denied experiencing certain mental health symptoms listed on his report of medical history discharge form.  Neither in-service nor subsequent to his separation from service, is there evidence in the claims file indicating that the Veteran has ever reported general mental health symptomatology outside of the stress he argues is related to a purported PTSD diagnosis.  In terms of medical evidence in the claims file, a review of an April 1984 psychiatric examination report reveals that the Veteran was found not to have any mental disorder diagnosis at that time.  The lack of a mental health diagnosis was also reported by a February 2003 VA psychiatrist who stated that there was no evidence to support the Veteran being diagnosed with a psychiatric disorder pursuant to the DSM IV.  

Turning to other post-service medical records in the claims file, the Board observes that during the Veteran's yearly medical depression screenings between 2002 and 2008, the screenings were found to be negative.  Additionally, the Veteran denied having depression when his VA examiners went through their review of symptoms list (ROS) with him during his medical appointments.  See, e.g., VA medical records dated in August 2006 ("Pysch: denies depression, anxiety").  Pursuant to the Board's review, it appears that the first time the Veteran was diagnosed with a possible mood disorder was on May 4, 2010.  See VA medical records dated May 4, 2010 ("Dx: Likely MDD, ?Adjustment Disorder, Hx of PTSD").  In addition, the Board observes that although a specific medical opinion was not requested from the September 2010 VA psychologist who found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but did diagnose him with a mood disorder, the examiner's only comment in regards to the Veteran's depression was that he experienced a mild-moderated depressed mood and anxiety that led to social withdrawal at times.  In referring to the Veteran's period of service, the psychologist noted the Veteran's reports that he believed "the war kept him from being successful because of his use of drugs and alcohol starting in VN" and that he could not remain employed post-service as a result of "anger issues [that] began soon after he was out of service."  

In light of the Veteran's own statements and the evidence contained in his service and post-service medical records, the Board finds that remanding his acquired psychiatric disorder claim for a new psychiatric examination would result in no additional, pertinent evidence being added to the claims file.  Absent probative evidence linking his currently diagnosed acquired psychiatric disorder to service, service connection cannot be granted.  As such, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.
 
Claim of entitlement to service connection for PTSD 

The Board observes that the primary question pertaining to the Veteran's PTSD claim is whether he has a current diagnosis of PTSD.  

Initially, the Board observes that the Veteran's alleged PTSD stressor event is that while he was in Vietnam, he and his comrades were in a bunker in a small camp for two weeks that sustained heavy bombing.  The Veteran reported that during that time period, he felt "like my life was about to end."  In an August 2010 "PTSD Stressor Decision," VA conceded the Veteran's PTSD stressor on the basis that it occurred during a period of service in which there was an imminent "fear of hostile military or terrorist activity."  

Post-service VA medical records in the claims file reflect several instances in which it appears that the Veteran was diagnosed with PTSD.  However, a review of the records as a whole reveal that these diagnosis were preliminary in nature and subsequently refuted by medical records that reflect the Veteran had "PTSD by history" or "r/o PTSD."  The preponderance of the medical records reflects a consistent diagnoses of a mood disorder or major depressive disorder, not PTSD.  In fact, the Veteran's 2015 medical "Assessment/Plan" list  sets forth thirteen disabilities the Veteran currently has, to include glaucoma, major depressive disorder with psychotic features and osteoarthritis of the bilateral knees.  The list does not reference a diagnosis of PTSD.  

In September 2010, the Veteran was provided with a VA examination to address whether he had a current diagnosis of PTSD.  Pursuant to VA regulations, a Veteran can be diagnosed with PTSD based upon circumstances when: (1) a VA psychiatrist or psychologist, or contract equivalent, confirms that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

On VA examination, the Veteran reported that he was in fear for his life while stationed in an area of Vietnam that was heavily shelled.  The VA examiner noted that the Veteran did experience a PTSD stressor event.  The examiner noted that the Veteran's response to his PTSD stressor involved fear, helplessness, or horror.  On mental status examination, the Veteran was noted to be on time and adequately groomed.  The Veteran was initially angry at the beginning of his interview but recovered after approximately 10 minutes.  The Veteran's mood was described as euthymic; and his affect was reported as full and congruent with his mood.  The examiner found no impairment of thought processes or communication, nor was there evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran was noted as having a history of a past suicide attempt, but reported no current suicidal or homicidal ideations.  He was found to be oriented to person, place, and time.  His memory and speech were found to be normal.  There was no evidence of panic attacks.  The examiner indicated the Veteran had a mild-to-moderate depressed mood and anxiety leading to social withdrawal at times.  He was also noted to have impaired impulse control with verbal outbursts.  The VA examiner's ultimate diagnosis was that the Veteran had a mood disorder not otherwise specified.  She specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD. 

Thus, after reviewing the September 2010 VA examination report in conjunction with all of the other evidence of record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a confirmed diagnosis of PTSD.  In other words, the competent and credible evidence does not show a diagnosis of PTSD.  The Board notes that even though the Veteran's stressor has been conceded, the clinical evidence of record during the appeal period does not show a confirmed diagnosis of PTSD required by the regulations. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In this case, the Veteran is competent to report his psychiatric symptoms.  However, he is not competent to diagnose any chronic condition caused by the in-service stressors, because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has PTSD related to service are outweighed by the objective medical findings noted during VA treatment and VA examination conducted by medical professionals. 

As the preponderance of the evidence is against the claim for service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim of entitlement to service connection for a bilateral knee disability

Post-service VA medical records in the claims file show that the Veteran has a current diagnosis of degenerative joint disease of the bilateral knees. 

However, a review of the Veteran's service medical records do not show that he injured his knees in service; that he ever complained of knee problems in service; or that he was ever treated for or diagnosed with bilateral knee problems while in service.  The Veteran's January 1970 report of medical examination, conducted in connection with his discharge from service, reveals his spine, upper extremities, lower extremities, and feet were normal; and on his January 1970 report of medical history form, the Veteran denied having had swollen or painful joints, arthritis, or foot trouble.  Not only do the Veteran's service medical records fail to reflect any of this evidence, the Board observes that the claims file does not appear to contain any statements or other evidence from the Veteran in which he asserts that he actually injured his knees in service or was diagnosed with degenerative joint disease of his bilateral knees within one year of separation from service.  Without this evidence, there is no basis upon which service connection for a bilateral knee disability, to include degenerative joint disease, can be granted.  In other words, he does not meet the criteria for a grant of service connection based on there is no probative evidence of an event, injury, or disease in service.  Therefore, the Veteran's claim of entitlement to service connection for a bilateral knee disability is denied.  

Summary

Based upon the current evidence of record outlined above, the Board finds that the preponderance of the evidence is against finding the Veteran's acquired psychiatric disorder and bilateral knee disorder are related to service.  The Board also finds that the preponderance of the evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, these claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Service connection for an acquired psychiatric disorder, to include a mood disorder not otherwise specified and major depressive disorder, is denied.

Service connection for posttraumatic stress disorder is denied. 

Service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees, is denied. 


REMAND

Turning to the Veteran's claims of entitlement to service connection for glaucoma and hypertension, the Board observes that the RO primarily denied these claims on the basis of two VA examinations undertaken in December 2008 and January 2009.  Even though the December 2008 VA examination report indicates that it was conducted for the purpose of determining whether the Veteran was entitled to an increased rating for his service-connected diabetes mellitus, the exam was actually undertaken for the purpose of determining whether the Veteran suffered from "any other presumptive conditions related to [his] in-country service in Vietnam."  See Veteran's statement dated in August 2005.  The Veteran's claims file and medical records were not reviewed by the VA examiner.  The Veteran gave a history in which he reported that the date of onset of his diabetes mellitus was "11 yrs. ago," and that he also had hypertension that was diagnosed "11 years ago."  After performing a physical examination and lab work, the examiner diagnosed the Veteran with type 2 diabetes mellitus; and reported that he found "NO DIAGNOSIS OF: Visual Impairment, Kidney Disease, Neurologic Disease, Amputation, Other Diabetic Conditions, Peripheral Edema."  The examiner did not address the Veteran's hypertension and whether it was directly caused by or aggravated by his service-connected diabetes mellitus.  It appears the examiner did not provide any opinion because the RO did not request one.  

In terms of the January 2009 VA examination for the eyes, a VA examiner conducted ocular testing after which he diagnosed the Veteran with several assessments.  One assessment noted that the Veteran had glaucoma that had been diagnosed in April 2001 that was less than likely than not due to his service-connected diabetes mellitus.  The examiner did not provide a rationale for this opinion.  Nor did he address the question of whether the Veteran's glaucoma could have been aggravated by his service-connected diabetes mellitus.  

In light of the inadequacies of the December 2008 and January 2009 VA examination reports, the Board finds that supplemental opinions are necessary to directly address the questions of the likelihood that his currently diagnosed hypertension and/or glaucoma were caused by or aggravated by his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination with an appropriate medical examiner to address the questions of whether it is as least as likely as not that his  service-connected diabetes mellitus caused the development of hypertension and/or glaucoma (i.e., these conditions developed secondary to the Veteran's diabetes mellitus).  

Additionally, the examiner should be asked to address whether it is as least as likely as not that his service-connected diabetes mellitus has aggravated his hypertension and glaucoma.  

The examiner should provide a rationale for any opinion provided.

2.  After obtaining the above-referenced medical examination report and conducting any additional development the RO deems warranted, the RO should readjudicate the Veteran's claims of entitlement to service connection for hypertension and glaucoma in light of all of the evidence of record.  If the benefits sought are not granted, the RO should issue a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


